ORDER

PER CURIAM.
Petitioner raises four points on appeal. He contends the trial court erred in denying his motions to dismiss because the terms of the separation agreement are too uncertain and indefinite or conditional and hence, cannot be enforced and argues the trial court erred in declaring him a tenant in common with Respondent. Respondent also raises two points on cross-appeal challenging the amount of the trial court’s judgment.
The trial court’s judgment is based on findings of fact that are not clearly erroneous. No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. The judgments are affirmed in accordance with Rule 84.16(b).